denying it without prejudice.     See NRS 34.830(2). Therefore, the district
                    court erred in denying the petition without prejudice.
                                 In addition, the district court erred by denying appellant's
                    request for the appointment of post-conviction counsel. NRS 34.750
                    provides for the discretionary appointment of post-conviction counsel and
                    sets forth the following factors which the court may consider in making its
                    determination to appoint counsel: the petitioner's indigency, the severity
                    of the consequences to the petitioner, the difficulty of those issues
                    presented, whether the petitioner is unable to comprehend the
                    proceedings, and whether counsel is necessary to proceed with discovery.
                    The determination of whether counsel should be appointed is not
                    necessarily dependent upon whether a petitioner raises issues in a petition
                    which, if true, would entitle the petitioner to relief.
                                Appellant's petition arose out of a trial with potentially
                    complex issues. Appellant is serving a significant sentence. Appellant
                    moved for the appointment of counsel and claimed that he was indigent.
                    In addition, a Russian language interpreter was present to help appellant
                    throughout the trial proceedings, indicating that appellant is unable to
                    comprehend the proceedings on his own. The failure to appoint post-
                    conviction counsel prevented a meaningful litigation of the petition,
                    particularly in light of the difficulties demonstrated by appellant's
                    language barrier. Thus, we reverse the district court's denial of
                    appellant's petition and remand this matter for the appointment of
                    counsel to assist appellant in the post-conviction proceedings.
                    Accordingly, we



SUPREME COUFtT
        OF
     NEVADA
                                                            2
(0) 1947A '910149
                                  ORDER the judgment of the district court REVERSED AND
                  REMAND this matter to the district court for proceedings consistent with
                  this order. 2



                                                                               ,   J.
                                                     Hardesty


                                                                               ,   J.



                                                                                   J.
                                                     Cherry



                  cc:   Hon. Jessie Elizabeth Walsh, District Judge
                        Vladimir Lagerev
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




                        We have considered all proper person documents filed or received in
                         2
                  this matter. We conclude that appellant is only entitled to the relief
                  described herein. This order constitutes our final disposition of this
                  appeal. Any subsequent appeal shall be docketed as a new matter.




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    ce